Opinion filed December 8, 2016




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-16-00091-CV
                                     ___________

  CARTER SCOTT D/B/A CARTER SCOTT LAND SERVICES,
                      Appellant
                                          V.
OLLIE STEPHEN OATMAN; TAMRA SHAE OATMAN; LEIGH
 OATMAN, TRUSTEE FOR THE CALLIE OATMAN TRUST;
           AND JAMES L. WILKS, Appellees


                      On Appeal from the 32nd District Court
                               Nolan County, Texas
                         Trial Court Cause No. 19,563-A


                      MEMORANDUM OPINION
      Carter Scott has filed in this court a motion to dismiss this appeal. Scott states
that the underlying litigation from which this appeal arose has been compromised
and settled, and Scott requests that we dismiss the appeal without prejudice. In
accordance with Scott’s request, we dismiss this appeal.                See TEX. R.
APP. P. 42.1(a)(1).
      The motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM


December 8, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2